Citation Nr: 0504198	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-07 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from November 1986 to 
June 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2002 rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied service connection for 
disorders of the low back, left knee, and right shoulder, as 
well as post-traumatic stress disorder (PTSD).  The veteran 
initiated an appeal as to all issues for which service 
connection was denied.  Subsequently, by a decision issued in 
May 2003, the RO granted service connection for PTSD.  The 
veteran did not appeal the rating or effective date assigned 
for this condition.  So that claim has been resolved.  See, 
e.g., Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  His 
others, however, remain on appeal.

The claims for service connection for a back disorder and a 
left knee disorder are addressed in the decision that 
follows.  Whereas the claim for service connection for a 
right shoulder disorder is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part 
concerning this claim.


FINDINGS OF FACT

1.  Low back symptoms noted in service were acute and 
transitory and resolved without producing chronic residual 
disability; arthritis of the lumbosacral spine was not 
demonstrated within the first post-service year; and there is 
no competent medical evidence linking a current low back 
disorder to military service.

2.  Left knee symptoms noted in service were acute and 
transitory and resolved without producing chronic residual 
disability; and there is no competent medical evidence that 
the veteran currently has a left knee disorder related to his 
military service.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service nor may arthritis of the lumbar spine be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 U.S.C.A. §§ 3.303, 
3.307, 3.309 (2004).

2.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 U.S.C.A. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In this case, VA notified the claimant by letter dated in May 
2001 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  Further, the rating decision appealed and the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), especially when considered together, discussed 
the pertinent evidence, provided the laws and regulations 
governing the claim, and essentially notified the claimant of 
the evidence needed to prevail.  The duty to notify of 
necessary evidence and of the respective responsibilities, 
his and VA's, for obtaining or presenting that evidence has 
been fulfilled.

As for assisting him with his claims, the claimant's service 
medical records (SMRs) are on file, as are his VA medical 
records.  There is no indication that other Federal 
department or agency records exist that should be requested.  
Records from a non-VA medical sources have also been 
obtained.  He also was advised what evidence VA had requested 
and notified in the SOC and SSOC what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received, which is obtainable.  Therefore, the duty 
to notify of inability to obtain records does not arise in 
this case.  Id.  Thus, VA's duty to assist has been 
fulfilled.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  



In this particular case, as mentioned, the May 2001 letter 
from the RO advising the claimant of his rights in VA's 
claims process predated the RO's January 2002 decision 
initially adjudicating his claims.  Accordingly, that VCAA 
letter complied with the sequence of events (i.e., letter 
before denial) stipulated in the Pelegrini decisions, 
both I and II.

With respect to the VCAA letter of May 2001, the claimant was 
requested to respond within 60 days.  38 C.F.R. § 3.159(b)(1) 
(2004) was invalidated by the United States Court of Appeals 
for the Federal Circuit in Paralyzed Veterans of America 
(PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. September 2003).  The offending regulatory language 
suggested that an appellant must respond to a VCAA notice 
within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5103(a).  
Thus, that regulatory provision was found to be invalid 
because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  



In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

When the veteran was examined in September 1986 prior to 
service entrance, his spine and musculoskeletal system were 
evaluated as normal.  Service medical records disclose that 
he presented at a clinic in February 1989, complaining of 
left knee pain that had begun after he heard a pop in the 
knee while stretching.  Physical examination revealed no left 
knee swelling or discoloration.  The assessment was possible 
left knee injury.  X-rays of the left knee were negative.  A 
knee brace was recommended.

A service department treatment notation of July 1989 shows 
that the veteran was seen at clinic, reporting that he had 
hurt his back while performing physical training.  The 
assessment was back pain.  Aspirin and firm support for 
sleeping were recommended.  In February 1990, the veteran was 
evaluated at a clinic for a complaint of lower back pain he 
attributed to pulling a muscle.  On clinical inspection, he 
was not found to have much difficulty bending, but had a 
problem lifting heavy objects. The assessment was lower back 
muscle pain.  A heating pad was recommended.  

Post-service medical records from VA and non-VA providers do 
not identify any left knee disorders.  VA first identified a 
low back disorder during 2000.  According to a March 2000 VA 
treatment entry, the veteran reported that he had experienced 
chronic lower back pain related to a high school football 
injury.  Clinical inspection revealed full range of motion of 
the back, without increased subjective pain.  



The veteran was afforded a VA orthopedic examination in May 
2003.  The examiner stated that the claims file had been 
reviewed.  The veteran referred to the July 1989 and February 
1990 in-service episodes of back pain.  He also said that he 
had returned to full activity since that time, but he 
remarked that his low back pain had persisted since service.  
He denied radicular symptoms or back surgery.  X-ray 
examination showed mild degenerative changes of the lumbar 
spine, with mild spondylolisthesis of the L4 vertebral body 
anterior to L5.  The examiner commented that the back was 
normal to physical examination.  It was the examiner's 
opinion that the veteran had recovered from muscle strains 
involving the back during service and that these muscle 
strains were not the cause of his current complaints.  The 
examiner concluded there was no chronic disability related to 
the veteran's military service.

With respect to the low back, the medical evidence discloses 
that the veteran was treated for two in-service episodes of 
low back pain.  Each episode was treated conservatively; the 
veteran did not require hospitalization or surgery.  Service 
department examiners did not attribute either episode of back 
pain to any specific disorder of the low back or lumbar 
spine.  There were no documented recurrences of back symptoms 
during service following either episode of back pain.  

A disorder of the low back involving degenerative changes of 
the lumbar spine was first medically confirmed about ten 
years after the veteran had completed military service.  
Moreover, a VA physician, who reviewed the record, concluded 
that any current low back disorder is unrelated to the 
veteran's service experiences.  In sum, the evidence shows 
that in-service low back pain was an acute and transitory 
phenomenon that resolved without producing chronic residual 
impairment.  

With respect to the left knee, the medical evidence discloses 
that the veteran was treated for a single in-service episode 
of left knee pain.  As with the low back, only conservative 
treatment was required; as well, no specific disorder of the 
left knee was identified.  There were thereafter no 
documented recurrences of left knee symptoms during service.  

Establishing service connection requires a finding of 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of a 
disability during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992).  Here, there is no objective evidence that the 
veteran now has any organic disorder involving his left knee.  
As with the low back, the medical evidence demonstrates that 
the in-service episode of left knee pain was merely an acute 
and transitory phenomenon, again resolving without producing 
chronic residual impairment.

In essence, the veteran's unsubstantiated lay assertion is 
the only evidence linking a low back disorder or left knee 
disorder to his military service.  But there is no indication 
from the record that he has any medical training or 
expertise.  And as a layperson, he is not competent to offer 
a medical opinion regarding the diagnosis or etiology of a 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, no competent medical evidence has been presented 
showing that either a low back disorder or a left knee 
disorder had its onset in service; that arthritis of the 
lumbar spine was present within the first post-service year; 
or that disorders of the low back or left knee are otherwise 
attributable to service.  

For these reasons, the claims for service connection for a 
low back disorder and a left knee disorder must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claims, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for a low back disorder is denied.

Service connection for a left knee disorder is denied.


REMAND

Service medical records show that the veteran was examined at 
an orthopedic clinic in May 1991.  He reported he had injured 
the right shoulder during December 1990.  Clinical inspection 
disclosed tenderness of the posterior aspect of the glenoid 
area.  Range of motion was adequate.  There was no area of 
point tenderness.  No atrophy was detected.  X-ray 
examination of the right shoulder was interpreted as within 
normal limits.  The diagnosis was bursitis.  

A service department treatment entry of early June 1991 
indicates a report of continued pain in the right shoulder.  
The medications were adjusted, and the veteran was assigned a 
30-day limited duty profile to exclude push-ups or overhead 
lifting.  In mid-June 1991, he reported marked improvement 
with medication and physical therapy.  Physical examination 
of the right shoulder showed no point tenderness or 
limitation of motion.  He was directed to continue a program 
of range of motion exercises and nonsteroidal anti-
inflammatory medication for another two weeks; thereafter, he 
was to resume regular activity.  

On VA orthopedic examination in July 1994, the veteran 
reported an injury to the right shoulder during Operation 
Desert Storm.  He had no present complaints, but added that 
he was unable to throw a baseball because of a feeling of the 
shoulder popping out.  On clinical inspection, with extreme 
external rotation, there was notable tightness, according to 
the veteran, across the anterior aspect of the shoulder.  The 
diagnosis was history of right shoulder bursitis - normal 
and nontender range of motion and no evidence of instability.

When the veteran was evaluated at a VA clinic in March 1990, 
he referred to chronic right shoulder pain since an injury 
sustained during Operation Desert Storm.  Clinical inspection 
showed full range of motion of the upper extremities without 
subjective increase in pain.  In October 1990, x-rays of the 
right shoulder were unremarkable.

As well, in October 1990, an MRI of the right shoulder was 
interpreted as showing a probable partial supraspinatus tear 
versus severe degenerative change.  A large subchondral geode 
degenerative cyst was seen in the right humeral head.

As mentioned above, establishing service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of a disability during service.  See, Cuevas  
Here, there is medical evidence of possible right shoulder 
bursitis in service from an episode of right shoulder injury.  
There is also medical evidence indicating the veteran now has 
a possible tear of one of the muscles of the shoulder, as 
well as possible degenerative change about the shoulder 
joint.  He claims that he has experienced chronic right 
shoulder pain since the reported injury in service.  But 
there is no medical opinion currently of record regarding 
whether any current right shoulder disorder is attributable 
to an event or occurrence coincident with his military 
service.  

The Board notes that VA adjudicators may consider only 
independent medical evidence to support their findings; they 
may not rely on their own unsubstantiated medical 
conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a 
medical examination to support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  So a definitive 
medical nexus opinion is needed concerning this to decide 
this appeal.  38 U.S.C.A. § 5103A(d) (West 2002).  See, too, 
Duenas v. Principi, No. 03-1251 (U.S. Vet. App. Dec. 15, 
2004) (per curiam).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for a VA 
orthopedic examination to obtain a 
medical opinion responding to the 
following questions:

What is the diagnosis of any current 
disorder of the veteran's right shoulder?  
After identifying the nature of his right 
shoulder disorder, assuming one exists, 
then is it at least as likely as not that 
his right shoulder disorder had its onset 
in service; that arthritis of the right 
shoulder, if now demonstrated, was 
present within the first post-service 
year; or that a current right shoulder 
disorder is otherwise attributable to 
service?  Please note the italicized 
legal standard of proof in formulating a 
response.  

To facilitate the opinion, the claims 
folder and a copy of this REMAND 
must be made available for the examiner's 
review of the veteran's pertinent medical 
history.  It is imperative that the 
question posed in this REMAND be answered 
so VA has sufficient information to 
adjudicate the pending claim.  

2.  Ensure the medical opinion responds 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).



3.  Then readjudicate the veteran's claim 
concerning his right shoulder in light of 
any additional evidence obtained.  If the 
benefit sought on appeal is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning the 
case to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


